DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this action examiner is withdrawing election restriction sent out on 9/23/2022 and issuing this non-final rejection. Please further see Examiner Interview Summary of 11/1/2022

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (20110084320).
Regarding Claim 1, in Figs. 3H and 3J, Jung discloses a transistor structure comprising: a semiconductor substrate 100 with a semiconductor surface; a gate structure 310; a channel region 302 comprising a first terminal 170a and a second terminal 170a; and a first conductive region 174 electrically coupled to the first terminal 170a of the channel region, and the first conductive region comprising a first metal containing region 174 under the semiconductor surface (as shown in Fig. 3H, element 174 is recessed into the semiconductor substrate 100, i.e. the lowest portion of the 174 is below the top surface of the semiconductor substrate)  
Regarding Claim 2, the first conductive region further comprises a first semiconductor region 364 under the semiconductor surface, and the first semiconductor region contacts to the first metal containing region 174.  
Regarding Claim 3, the first metal containing region 174 comprises a metal column.  
Regarding Claim 4, the first metal containing region 174 further comprises: a silicide layer 180 abutting to the first semiconductor region; and a buffer layer 172 contacting to the silicide layer and the metal column 174 (see Fig. 3I, paragraphs 0060 and 0095) 
Regarding Claim 5, a guard isolation layer 150 contacting to the first metal containing region, wherein the guard isolation layer prevents the first metal containing region from contacting to the semiconductor substrate (see paragraph 0054)
Regarding Claim 6, the guard isolation layer 150 contacts to a bottom of the first metal containing region 174.  
Regarding Claim 7, a trench isolation layer below the semiconductor surface, wherein the trench isolation layer covers a plurality of sidewalls of the first metal containing region (see paragraphs 0051, 0053, 0068, 0138 and 0139)  
Regarding Claim 8, a second conductive region 174 electrically coupled to the second terminal of the channel region, wherein the second conductive region comprises: a second metal containing region 174 under the semiconductor surface (especially see Fig. 3H); and a second semiconductor region 364 under the semiconductor surface, and the second semiconductor region contacting to the second metal containing region 174.  
Regarding Claim 9, a guard isolation layer 150 contacting to the second metal containing region, wherein the guard isolation layer prevents the second metal containing region from contacting to the semiconductor substrate (see paragraph 0054)
Regarding Claim 10, the guard isolation layer 150 comprising: a horizontal guard isolation portion (horizontal portion of element 150) contacting to a bottom of the second metal containing region 174 (where the contact does not necessarily mean direct contact); and a vertical guard isolation portion (vertical portion of element 150) contacting (where the contact does not mean direct contact) to a sidewall of the second metal containing region 174.  
Regarding Claim 11, the vertical guard isolation portion (vertical portion of element 150) further contacting to a bottom of the second semiconductor region 364 (where the contact does not necessarily mean direct contact).  
Regarding Claim 12, the second metal containing region 364 contacts to the semiconductor substrate 100.  
Regarding Claim 13, first semiconductor region 364 is a first heavily doped n-type semiconductor region.
Regarding Claim 14, a spacer 330 covering a sidewall of the gate structure 310 wherein the channel region 302 comprises a first n-type lightly doped region 322 under the spacer and the first n-type lightly doped region 322 abuts the first heavily doped n-type semiconductor region 364 (see paragraphs 0089 and 0090). 
Regarding Claim 15, the first semiconductor region 364 is a first heavily doped p-type semiconductor region 364 (see paragraphs 0094, 0105, 0110).  
Regarding Claim 16, a spacer 330A covering a sidewall of the gate structure 310, wherein the channel region 302 comprises a first p-type lighted-doped-region 322 under the spacer (see paragraphs 0089 and 0090), and the first p-type lighted-doped-region 322 abuts to the first heavily doped p-type semiconductor region 364.  
Regarding Claim 17, in Figs. 3H and 3J, Jung discloses a transistor structure comprising: a semiconductor substrate 100 with a semiconductor surface; a first concave 150H and a second concave 150H in the semiconductor substrate 100 (see Fig. 3H); a gate structure 310; a channel region 302 comprising a first terminal 170a and a second terminal 170a; a first conductive region 174 coupled to the first terminal of the channel region, the first conductive region comprising a first metal containing region 174 in the first concave 150H and a first heavily doped semiconductor region 364 in the first concave; and a second conductive region 174 coupled to the second terminal of the channel region 302, the second conductive region 174 comprising a second metal containing region 174 in the second concave 150H and a second heavily doped semiconductor region 365 in the second concave 150H (further see paragraphs 0089 and 0090)
Regarding Claim 18, a first guard isolation layer 150 contacting to a bottom of the first metal containing region 174 (where the contact does not necessarily mean direct contact), wherein the first guard isolation layer 150 prevents the first metal containing region from contacting the semiconductor substrate 100 (where the preventing does not necessarily mean completely preventing); and a second guard isolation layer 150 contacting to a bottom of the second metal containing region 174 (where the contact does not necessarily mean direct contact), wherein the second guard isolation layer prevents the second metal containing region from contacting the semiconductor substrate 100 (where the preventing does not necessarily mean completely preventing).  
Regarding Claim 19, a first guard isolation layer 150 contacting to a bottom of the first metal containing region 174 (where the contact does not necessarily mean direct contact), wherein the first guard isolation layer 150 prevents the first metal containing region from contacting the semiconductor substrate 100 (where the preventing does not necessarily mean completely preventing); wherein the second metal containing region 174 contacts to the semiconductor substrate 100.  
Regarding Claim 20, in Figs. 3H and 3J in conjunction with Fig. 17B and paragraph 0141, Jung discloses a set of transistors forming an inverter, comprising: a semiconductor substrate 100 with a semiconductor surface; a first concave 150H, a second concave 150H, and a third concave 150H (see Fig. 3H in conjunction with Fig. 17B and paragraph 0141), wherein the first concave 150H, the second concave 150H and the third concave 150H surface are under the semiconductor surface; an NMOS transistor structure comprising: a gate 310 structure; a first conductive region 174, the first conductive region comprising a first metal containing region 174 in the first concave 150H and a first heavily doped n-type semiconductor region 364 in the first concave 150H; and a second conductive region 174, the second conductive region comprising a second metal containing region 174 in the second concave 150H and a second heavily doped n-type semiconductor region 364 in the second concave; and a PMOS transistor structure (see paragraphs 0088 and 0089) comprising: a gate structure 310; a third conductive region 174, the third conductive region comprising a third heavily doped p-type semiconductor region 364 in the first concave 150H; and a fourth conductive region 174, the fourth conductive region 174 comprising a fourth metal containing region 174 in the third concave 150H and a fourth heavily doped p-type semiconductor region 364 in the third concave 150H; wherein the first metal containing region 174 is electrically coupled to the first heavily doped n-type semiconductor region 364 and electrically coupled to the third heavily doped p-type semiconductor region 364.  
Regarding Claim 21, a first guard isolation layer 150 in the first concave 150H, the first guard isolation layer contacting to a bottom of the first heavily doped n-type semiconductor region 364 and contacting to a bottom of the third heavily doped p-type semiconductor region 364 (where the contact does not necessarily mean direct contact); wherein the first guard isolation layer 150 contacts to a bottom of the first metal containing region 364 and contacts to a sidewall of the first metal containing region 174 (where the contact does not necessarily mean direct contact).  
Regarding Claim 22,: a second guard isolation layer 150 in the second concave 150H, the second guard isolation layer contacting to a sidewall of the second metal containing region 174 (where the contact does not necessarily mean direct contact), and the second guard isolation layer 150 further contacting to a bottom of the second heavily doped n-type semiconductor region (where the contact does not necessarily mean direct contact); and a third guard isolation layer 150 in the third concave 150H , the third guard isolation layer contacting to a sidewall of the fourth metal containing region 174, and the third guard isolation layer 150 further contacting to a bottom of the fourth heavily doped p-type semiconductor region 364 (where the contact does not necessarily mean direct contact); wherein the semiconductor substrate comprises a p-well and a n-well, the second heavily doped n-type semiconductor region abuts to the p-well, and the fourth heavily doped p-type semiconductor region abuts to the n-well.  
Regarding Claim 23, in Fig. 17B, the semiconductor substrate 100 comprises a p-well 3200 and an n-well 3200b, the fourth metal containing region 174 is electrically coupled to a high voltage source through the n-well 3200a, and the second metal containing region 174 is electrically coupled to a low voltage source through the p-well 3200b.  
Regarding Claim 24, in Fig. 17B in conjunction with paragraphs 0088 and 0089, a fifth heavily doped n-type semiconductor region 364 in the third concave 150H and contacting to the fourth metal containing region 174; and a sixth heavily doped p-type semiconductor region 364 in the second concave 150H and contacting to the second metal containing region 174; wherein a high voltage source contacts 17to the fifth heavily doped n-type semiconductor region 364, and a low voltage source contacts to the sixth heavily doped p-type semiconductor region 364.  
Regarding Claim 25, in Figs. 3H, 3J and 17B along with paragraphs 0088 and 0089 Jung discloses a set of transistors comprising: a semiconductor substrate 100 with a semiconductor surface; a first concave 150H, a second concave 150H, and a third concave 150H, wherein the first concave, the second concave and the third concave surface are under the semiconductor surface; a first transistor structure comprising: a gate structure 310; a first conductive region 174, the first conductive region comprising a first metal containing region 174 in the first concave and a first heavily doped semiconductor region 364 in the first concave; and a second conductive region 174, the second conductive region comprising a second metal containing region 174 in the second concave and a second heavily doped semiconductor region 364 in the second concave; and a second transistor structure comprising: a gate structure 310; a third conductive region, the third conductive region comprising a third heavily doped semiconductor region 364 in the first concave; and a fourth conductive region, the fourth conductive region 174 comprising a fourth metal containing region 174 in the third concave 150H and a fourth heavily doped semiconductor region 364 in the third concave; and wherein the first metal containing region 174 is electrically coupled to the first heavily doped semiconductor region 364 and electrically coupled to the third heavily doped semiconductor region 364.  
Regarding Claim 26, a first guard isolation layer 150 configured in the first concave and contacting to the first metal containing region (where the contact does not necessarily mean direct contact) , wherein the first guard isolation layer prevents the first metal containing region from contacting the semiconductor substrate (where preventing does not necessarily mean a complete prevention).  
Regarding Claim 27, the second metal containing region 174 contacts to the semiconductor substrate (where the contact does not mean a direct contact), and the fourth metal containing region contacts to the semiconductor substrate (where the contact does not mean a direct contact).  
Regarding Claim 28, in in Figs. 3H, 3J  and 17B in conjunction with paragraphs 0088 and 0089, Jung discloses a transistor structure comprising: a semiconductor substrate 100 with a semiconductor surface; a first channel region 302 comprising a first terminal 170 and a second terminal 170; a second channel region 302 comprising a third terminal 170 and a fourth terminal 170; a gate structure 310 across the first channel region and the second channel region; a first conductive region 174 electrically coupled to the first terminal of the channel region, and the first conductive region comprising a first metal containing region 174under the semiconductor surface (see Fig. 3H); and a third conductive region 174 electrically coupled to the third terminal of the channel region, and the third conductive region comprising a first metal containing region under the semiconductor surface; wherein the first conductive region and the third conductive region are electrically coupled.  
Regarding Claim 29, the first conductive region 174 further comprises a first semiconductor region 364 under the semiconductor surface, and the first semiconductor region contacts to the first metal containing region and is coupled to the first terminal of the first channel region; wherein the third conductive region further comprises a third semiconductor region 364 under the semiconductor surface, and the third semiconductor region contacts to the third metal containing region and is coupled to the third terminal of the second channel region 302.  
Regarding Claim 30, a first guard isolation layer 150 under the first metal containing region, wherein the first guard isolation layer prevents the first metal containing region from contacting to the semiconductor substrate (where preventing does not necessarily mean complete prevention); and a second guard isolation layer 150 under the third metal containing region 174, wherein the second guard isolation layer prevents the third metal containing region from contacting to the semiconductor substrate (where the preventing does not necessarily mean a complete prevention)

Examiner is including additional prior art references that are not relied upon but that discloses CMOS memory/SRAM devices with contact structure
Chien et al. (20200006566)
Lin et al. (20170207335)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/4/2022